Case: 3:10-cv-00303-bbc Document #: 100 Filed: 01/28/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

Plaintiff

Vv.

DAIRYLAND POWER COOPERATIVE,

Defendant.

ee ee ee ee ee ee

 

SIERRA CLUB,
Plaintiff
Vv.

DAIRYLAND POWER COOPERATIVE,

Defendant.

Swe Nome Ne Nee eee Nee meee meee eee” Nee eee” See”

Civil Action No.: 12-CV-462

Civil Action No.: 10-CV-303-bbc

CERTIFICATION OF FACTS
IN SUPPORT OF CONDITIONAL TERMINATION OF ENFORCEMENT THROUGH
THIS CONSENT DECREE

Dairyland Power Cooperative (“DPC”) provides this Certification of Facts in Support of

Conditional Termination of Enforcement Through This Consent Decree (“Certification”) entered

in the above-styled case as follows:
Case: 3:10-cv-00303-bbc Document #: 100 Filed: 01/28/20 Page 2 of 8

1. The United States of America, Sierra Club, and DPC are parties to the Consent

Decree entered by this Court on August 27, 2012 (collectively, the “Parties”), which was

modified by an Order entered by the Court on April 28, 2014 (the “Modification”). The Consent

Decree, as modified by the Modification, contains requirements concerning DPC’s

a.

Alma Generating Station (“Alma”), consisting of the following coal-fired
boilers designated as Unit 1 (22 MW), Unit 2 (22 MW), Unit 3 (22 MW), Unit
4 (64 MW) and Unit 5 (88 MW) and related equipment, which is located in
Buffalo County, Wisconsin. The Alma Generating Station Units were
regulated by the Alma Site Title V operating permit.

Genoa Generating Station (““G-3” or “Genoa”) consisting of one tangentially-
fired boiler designated as Station #3 (396 Gross MW) and related equipment,
which is located in Vernon County, Wisconsin. Genoa is regulated by the
Genoa Site Title V operating permit.

J.P. Madgett Generating Station (“J.P. Madgett” or “Madgett’’) consisting of
one dry-bottom wall-fired boiler (424 Gross MW) and related equipment,
which is located in Buffalo County, Wisconsin. Madgett is regulated by the

Alma Site Title V operating permit.

2. Paragraph 229 of the Consent Decree entitled “Conditional Termination of

Enforcement Through this Consent Decree” states that DPC may file this Certification after DPC

has met the following conditions identified in Paragraph 229:

a.

has successfully completed construction, and has maintained operation, of

all pollution controls as required by this Consent Decree for a period of two years
and has successfully completed all actions necessary to Retire any Unit required
to be Retired as required by this Consent Decree; and
Case: 3:10-cv-00303-bbc Document #: 100 Filed: 01/28/20 Page 3 of 8

b. has obtained all the final permits and/or site-specific Wisconsin SIP

revisions (i) as required by Section XVII (Permits) of this Consent Decree and (ii)

that include as federally enforceable permit terms or Wisconsin SIP provisions, all

Unit-specific, plant-specific, and system-specific performance, operational,

maintenance, and control technology requirements established by this Consent

Decree;

Be DPC has successfully completed construction, and has maintained operation, of
all pollution controls required by this Consent Decree for a period of two years. Specifically,
DPC has taken the following actions in satisfaction of the Consent Decree:

a. Pursuant to Paragraphs 70 and 73 of the Consent Decree, DPC has
maintained the operation of the Low NOx Combustion Systems at Madgett and G-3,
respectively, for more than two years. The Low NOx Combustion Systems at Madgett and G-3
were operating by the required compliance date of September 26, 2012, or within 30 Unit
Operating Days after the Date of Entry of the Consent Decree and have maintained operation for
more than two years.

b. Pursuant to Paragraph 71 of the Consent Decree, DPC installed and began
operation of the Selective Catalytic Reduction System (“SCR”) at Madgett prior to the required
compliance date of June 30, 2016. DPC has maintained operation of the SCR for more than two
years.

c. Pursuant to Paragraph 97 of the Consent Decree, DPC began operation of
Dry Sorbent Injection (“DSI”) at Madgett prior to the required compliance date of December 31,
2014. DPC has maintained operation of DSI for more than two years.

d. Pursuant to Paragraph 98 of the Consent Decree, DPC began operation of
the Flue Gas Desulfurization System (““FGD”) at G-3 prior to the required compliance date of

February 27, 2013, or within six months after the Date of Entry of the Consent Decree. DPC has

maintained operation of the FGD for more than two years.
Case: 3:10-cv-00303-bbc Document #: 100 Filed: 01/28/20 Page 4 of 8

c. Pursuant to Paragraphs 114-116 of the Consent Decree, DPC has
maintained operation of the Baghouses at G-3 and Madgett, respectively, since prior to the
required compliance date of September 26, 2012, or within 30 Unit Operating Days from the
Date of Entry of the Consent Decree. DPC has maintained operation of the Baghouses for more
than two years.

f. Pursuant to Paragraph 77 of the Consent Decree, DPC began operation of
the Selective Non-Catalytic Reduction System (“SNCR”) at G-3 prior to the required compliance
date of June 1, 2015. DPC has maintained operation of the SNCR for more than two years.

g. With respect to Alma Units 4 and 5, although DPC timely began operation
of the Low NOx Combustion Systems and SNCRs pursuant to Paragraphs 79-80 of the Consent
Decree and maintained operation for more than two years, Alma Units 4 and Unit 5 have Ceased
Burning Coal pursuant to the Modification.

4. DPC has successfully completed all actions necessary to Retire any Unit as
required by this Consent Decree. Specifically, DPC, pursuant to Paragraph 65 of the Consent
Decree, applied to remove Alma Units 1, 2, and 3 from all applicable permits and Wisconsin’s
air emission inventory prior to June 30, 2012. DPC, pursuant to Paragraph 66 of the Consent
Decree, applied to remove Alma Unit 4 and Alma Unit 5 from all applicable permits and
Wisconsin’s air emission inventory prior to December 31, 2014.

a, Pursuant to Paragraphs 192 and 193 of the Consent Decree, DPC has obtained all
final permits required by Section XVII (Permits) of the Consent Decree for G-3 and Madgett that
include as federally enforceable permit terms, all of the Unit and Plant performance and other
requirements specified in the Consent Decree. Specifically, DPC has obtained the following

final permits in satisfaction of the Consent Decree:
Case: 3:10-cv-00303-bbc Document #: 100 Filed: 01/28/20 Page 5 of 8

a. Pursuant to Paragraph 192 of the Consent Decree, DPC timely applied for
amendments to the Madgett and G-3 Title V permits on February 21, 2013, to include a schedule
for all Unit-specific, plant-specific, and system-specific performance, operational, maintenance,
and control technology requirements established by this Consent Decree including, but not
limited to, any 12-Month Rolling Average Emission Rate, 30-Day Rolling Average NOx
Emission Rate, 30-Day Rolling Average SO2 Emission Rate, Plant-Wide Annual Tonnage Cap,
System-Wide Annual NOx Tonnage Limitation, System-Wide Annual SO2 Tonnage Limitation,
Unit-Specific Annual Tonnage Cap, the requirements pertaining to the Surrender of SO2 and
NOx Allowances, and the Retirement of any Unit as required under the Decree. The Wisconsin
Department of Resources (“WDNR”) issued the final Air Pollution Control Operation Permit
Revision (Permit No. 6060341 10-P30) on January 7, 2016 for the Alma Site and the final Air
Pollution Control Operation Permit Revision (Permit No. 663020930-P30) on May 26, 2015 for
the Genoa Site.

b. Pursuant to Paragraph 193 of the Consent Decree, DPC timely applied for
a site-specific revision to the Wisconsin SIP to include the requirements and limitations
enumerated in the Consent Decree within one year from the Date of Entry of the Consent Decree
for G-3 and Madgett. On December 1, 2014 and April 15, 2015, DPC applied to permanently
include the requirements and limitations enumerated in the Consent Decree into a federally
enforceable non-Title V permit for G-3 and Madgett, respectively. The Wisconsin SIP revision
request and the permit applications sought a modification to require compliance with the
following: 12-Month Rolling Average Emission Rate, 30-Day Rolling Average NOx Emission
Rate, 30-Day Rolling Average SO2 Emission Rate, Plant-Wide Annual Tonnage Cap, System-

Wide Annual NOx Tonnage Limitation, System-Wide Annual SO2 Tonnage Limitation, Unit-
Case: 3:10-cv-00303-bbc Document #: 100 Filed: 01/28/20 Page 6 of 8

Specific Annual Tonnage Cap, the requirement pertaining to the Surrender of SO2 and NOx
Allowances, and the Ceasing of Burning Coal at any Unit as required under the Decree. The
WDNR issued the final Air Pollution Control Construction Permit Revision (Permit No. 03-
POY-034-R1) on January 7, 2016 for Alma Site and the final Air Pollution Control Construction
Permit Revision (Permit No. 13-SMS-138-R1) on May 26, 2015 for Genoa Site.

DPC has shared this Certification with the United States and the Sierra Club. While
Paragraph 229 prescribes a forty-five day period for written objections, counsel for the United
States and Sierra Club have represented that neither the United States nor Sierra Club anticipate
making any objections to the Certification. Therefore, pursuant to the terms of Paragraph 229
and subject to the provisions of Paragraph 230, for any violations of the Consent Decree that
occur after the filing of this Certification, the United States and Sierra Club shall pursue
enforcement of the requirements through the applicable permits and/or other enforcement

authorities and not through the Consent Decree. No further order is needed from this Court.
Case: 3:10-cv-00303-bbc Document #: 100 Filed: 01/28/20 Page 7 of 8

Dated: January 28, 2020

Respectfully submitted,

FOR DEFENDANT
DAIRYLAND POWER COOPERATIVE:

f

T AA) f

iGFY /
i f Ae“
a 4 Zé v

Barbara A. Nick, President and CEO
Case: 3:10-cv-00303-bbc Document #: 100 Filed: 01/28/20 Page 8 of 8

CERTIFICATE OF SERVICE
I hereby certify that on January 28 2020, the foregoing Certification of Facts in

Support of Conditional Termination of the Consent Decree was filed electronically using the
Court’s ECF system and automatically served through the Court’s ECF system on counsel of

record.

Elizabeth C. Williamson
